ACCEPTED
                                                                                      03-15-00263-CR
                                                                                              8017257
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                11/30/2015 3:35:49 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-15-00263-CR

                                In the                 FILED IN
                                                3rd COURT OF APPEALS
                         COURT OF APPEALS            AUSTIN, TEXAS
                               For the          11/30/2015 3:35:49 PM
                  THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                                         Clerk
                              at Austin


               On Appeal from the 264th Judicial District Court of
                             Bell County, Texas
                            Cause Number 73061


                      JOHN LEE BOWMAN, Appellant
                                  v.
                      THE STATE OF TEXAS, Appellee


                 MOTION TO WITHDRAW AS COUNSEL


    TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      After a diligent review of the record, the undersigned has determined that

there are no points of error which, in good conscience, could be raised in this

appeal. Therefore, the undersigned has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967). For that reason, the undersigned requests

that she be allowed to withdraw from this case so that Appellant may pursue a. pro

se appeal.
                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Kristen Jernigan,

court-appointed counsel for Appellant in the above styled and numbered cause,

respectfully prays that the Court grant this motion to withdraw.

                                             Respectfully submitted,
                                                  /s/ Kristen Jernigan
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512)904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com


                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Motion to Withdraw as Counsel has been emailed to the Bob Odom,

Bell County District Attorney's Office, 1201 Huey Road, Belton, Texas 76513, on

November 30,2015.


                                               /s/ Kristen Jernigan
                                       Kristen Jernigan